      Case 1:21-mj-00051-GMH Document 5 Filed 01/27/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

UNITED STATES                              :

       v.                                  : Crim. No. 21-MJ-51

JOHN STRAND                                :

                APPEARANCE OF COUNSEL FOR DEFENDANT

       Please enter the appearance of undersigned appointed counsel on behalf of the

Defendant.

                                                   /s/

                                           Stephen F. Brennwald, Esq.
                                           Bar No. 398319
                                           Brennwald & Robertson, LLP
                                           922 Pennsylvania Avenue, S.E.
                                           Washington, D.C. 20003
                                           (202) 544-1990
                                           (202) 544-7626 (facsimile)
                                           (301) 928-7727 (cell)
                                           E-mail: sfbrennwald@cs.com


                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was sent by ECF, this 27th day
of January, 2021 to the U.S. Attorney’s Office, 555 4 th Street, N.W., Washington, D.C.
20530, and to all counsel of record.

                                                   /s/

                                           Stephen F. Brennwald
